Citation Nr: 1820426	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating greater than 20 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). 

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


REMAND

The Veteran underwent a VA examination for his bilateral hearing loss in August 2015 which showed that his speech discrimination scores (Maryland CNC word list) were 74 percent for his right ear and 80 percent for his left ear.  In October 2016, the Veteran submitted a private audiological examination, which gave significantly lower speech discrimination scores than assessed by the VA examiner the year prior.  However, the private audiological examination did not note if the Maryland CNC test had been used to obtain speech recognition results, and, as such, the results cannot be relied upon in adjudicating a claim for an increased disability rating for bilateral hearing loss.  The Board finds a new examination is necessary to assess accurately the severity of the Veteran's bilateral hearing loss, to include an assessment of his speech discrimination scores using a Maryland CNC test.

The case is thus REMANDED for the actions set forth below in the indented paragraphs.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner is asked to do the following: 

a.) Utilize the appropriate Disability Benefits Questionnaire.  Examination of the Veteran's hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

b.) Describe the functional effects caused by the Veteran's hearing impairment, including on his occupational functioning and daily activities and as described in his own words.  

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

2.  Then, readjudicate the issue remanded herein.  Issue a rating decision for any determination that is partially or wholly favorable to the Veteran.  For any that is partially or wholly unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to the SSOC before processing for return to the Board.
No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

